PD-1348-15               No. io-m-oo\5k-e&

                              I N THE
                    COURT OFCR\NV\NM- A9PEALS

                                                        RECBVED IN
                                           _          COURT OF CRTOI A°PF-MS
                    MICHEL             OoN POGcUE
                                   ^                      OCT 16 2015
                   THE STATE OF TEXAS


               FRO0f\ THE TENTH COURT OF APPEND
                        NO. ICHH-OOISC-CR                   FILED IN
               FRoNV THE 4V5TH D\STR\CT c60WR»inal appeals
                        JOHNSON CuuNTN                    OCT 16 2015
                                                        Abel Acosta, Cierk
      FIRST MOTION FOR EXTENSION OF TlNVE
  TO FILE PETITION FOR DISCRETIONS *REV\E\s/

  TO THE HONORK&LE TUD&ES OF THE CjOORT OF CfcNYttlML
                            A9P£AL^'c


         CCMES NCM, N\\CHI\EL DovM ?ofid)G. pQ^<V\o<\ef,
 and -Piles FK\6 mo"V\&rs 4or a<\ ex4e<\$\t>*s o-f (oO dia.\j5 \<\
 U>V\\cV\ -Vc> ^i\e a PertiW* -for DvScreV\o(\acs| RevUio.XVN
 Support o£ 4^i5 mo-Hon, appeUouvt sWxjq6 4\\e GdoH 4-Y\e
 -K>UounVvjt

                                 X

         TUe PeMVioner uxxs coiNvncA-ed in 4V\e H\3TH
 DvsVcid- Court o-C ToW\son CoofvVy 0£ AV\e offense o-£
 5€\ual AssauH- o^c\ ChUd ao>ck Iodece(\cv/ ui*'VV\achtM
  ir\ Cause- KID, EH*!^      s-tyW £*W-e o£ Terns V, {VUcUA£l
  boo %3<je0 The Tfe,+Wi'of\ec applied Hro 4V\e Couf4o£
  App^pds ,TENTH Supreme TudUc«.\ bis-VcicL THe CA^e uccS
                        —Pc^e I-
CVp4\*rme<di on the ITTH day ©£ September, 201S:
                          an
      The present dleadlWne 4or -ft'lih^. +he /PeFv4-\o<\ -for
DiSCceMoncio^ "Revieuo \S thd. ITTH day o-£ October, 20\S",
THe Petitioner ha<. not reaoestsd an^ extension pcnor^ A-o
4^is request.
                         TEL
      Petitionee5 request 4t>r an extension \s> Ws«d upo^


      Peti+(o(\er oua.^ ncA inJWm-eA o£ tV\e decision o-ftV\t
Court ot Appea\s in Q^irmin^ his C<vse until Sept. *S, zoi^
45('nc€ -ttavt -time Pet\4rloner Vw> be^n atW*vv£ft\ne\ to Gj<\in
 le<^a\ repoesentcvM^ VrS 4h\s flatter, U\s atW(\ey on appeal,
Sheiiy Fouler, has io^orrn^dl feVvtionec 4\\xt sheuilVnot
represent him on tVe fetVYibn -fee T>fearetk>nafy <fev\euo.
        WUEREFc^£/ petiti&ner pco^s this Ccsort o^^tuxt-thb
ITictiDA and extend the deadline 4br -filing tta. Petition -&r
Olscreti'bna^v/ Itev/ieou in CO£e K)0. lo-iH-OOtSk-CK -to
the ICettA ctas| o£ December, zo^,

                                        Hl'chael Don Pg^
                                        PettttDAe^ pct> se
                                        Te*a<» Depwtmeft o^
                                        Criminal TuvVice
                                        Poiuoskv/ Unit
                                        TDCSMOtt WIST!
                                        ZTlt FfYV ZSO S
                                         L\v/\n^<Aon,TK ^135"!




                     - Pa<^e 2 ~